Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.
 Response to Arguments
Applicant’s arguments, see pages 10-12 of the remarks, filed 11/23/2021, with respect to the 35 U.S.C. § 112 and § 101 rejections of the claims have been fully considered and are persuasive.  The 35 U.S.C. § 112 and § 101 rejections of all the claims has been withdrawn. 
Applicant's arguments filed 11/23/2021 with respect to the 35 U.S.C. § 103 rejections of the claims detailed on pages 12-16 of the remarks have been fully considered but they are not persuasive. The amendments made are insufficient to overcome the prior art of Loh (US 2016/0055100) and Knebel (US 2009/0106496).  The applicant alleges that the prior art fails to disclose all of the limitation set forth, specifically in regards to the limitations of “prior to the second cache miss occurring in the low-level cache and prior to the to-be- replaced cache line being evicted from the low-level cache: monitoring whether a hit on a corresponding cache line of the first cache line occurs in the high-level cache; and  when the hit on the corresponding cache line of the first cache line occurs in the high-level cache: retaining the first cache line in the low-level cache; and selecting a second cache line as the to-be-replaced cache line.”
First, as shown in fig. 3 and 4, the L1 cache is monitoring for hits on a corresponding cache line using the NRU 300 bit in the L1 cache.  As seen in fig. 4 step 402 and 404, when a hit occurs, it checks if the NRU bit is set to “0” (i.e. was set to be monitored), and sends a hint to .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loh (US 2016/0055100 as listed on the IDS dated 2/14/2020) in view of Knebel (US 2009/0106496).
In regards to claims 1, 8, and 15, taking claim 8 as representative, Loh teaches
a high-level cache; (Fig. 1. L1 cache 108)
a low-level cache, wherein the low-level cache and the high-level cache are in an inclusive relationship; (Fig. 1 L2 cache 110, ¶11 teaches the caches are in an inclusive relationship)
a cache controller, and the low-level cache and the high-level cache are in an inclusion relationship; (Fig. 1, cache controller 122, ¶11 teaches the caches are in an inclusive relationship)
the a cache controller coupled to the high-level cache and the low-level cache, (Fig. 1, cache controller 122 is coupled to L1 cache 108 and L2 cache 110)
Loh further teaches in fig. 2 and ¶23-31 that a cache controller identifies cache lines for eviction, determines which candidates are valid and then selects a cache line to evict from the remaining valid eviction candidates in response to a L2 cache line eviction trigger (i.e. a first cache miss).  ¶36 teaches that according to a LRU replacement policy the cache lines are ranked, and the least recently used valid candidate is selected for eviction, and ¶29 teaches that the process of preventing eviction of invalid candidates can be done “actively (e.g., marking the invalid candidate cache line to indicate that it is not to be evicted), passively as a result of another action (e.g., choosing a different cache line to evict), a combination of these, and the like”
As such, Loh may not explicitly teach the 
wherein the cache controller is configured to:
select a first cache line in the low-level cache as a to-be-replaced cache line when a first cache miss occurs in the low-level cache, wherein the to-be-replaced cache line is to be evicted from the low-level cache only after a second cache miss occurs in the low-level cache subsequent to the first cache miss occurring in the low-level cache;
 prior to the second cache miss occurring in the low-level cache and prior to the to-be-replaced cache line being evicted from the low-level cache:
monitor whether a hit on a corresponding cache line of the first cache line occurs in the high-level cache; and when the hit on the corresponding cache line of the first cache line occurrs in the high-level cache before the cache miss occurs in the low-level cache:
retain the first cache line in the low-level cache; and
select a second cache line as the to-be-replaced cache line.
However, Knebel teaches a techniques that can be used for inclusive caches where the lower level cache contains most or all of the same data in the upper level cache (see ¶28), and ¶15 and ¶18 teaches that replacement algorithm use NRU and LRU bits to determine a ranking of the cache lines, where the current least recently used/accessed line is the “to-be-evicted” cache line that will be evicted to make room for new data when the next cache access is a cache miss, for example this selection happens and is constantly updated after an eviction occurs (i.e. from a first cache miss, therefore “subsequent to”).  As seen in the further teachings, when the next access isn’t a cache miss (i.e. a hit) to either the L1 or L2 cache, the NRU and LRU bits are modified and therefore the next “to-be-evicted” cache line may change. 
Knebel further teaches in fig. 3 and ¶20 teaches that the L1 cache can have status bit(s) 300 that track the least or most recently used status of the L1 cache lines.  Fig. 4 and ¶27 teaches that when a hit in the L1 cache occurs and the associated status bit is in a “least recently used state” (i.e. step 404, this sets the cache line to be “monitored), then a “hint” is sent to the corresponding L2 cache line to update its status bits (i.e. update the cache line as most recently used).  These actions would result in the cache line in the L2 cache to be retained (as it is now the most recently used), and another least recently used L2 cache line would be selected for eviction in the case of a miss to L2.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the teachings of Loh with the teachings of Knebel, such that a “to-be-evicted” cache line (i.e. the lowest ranked NRU/LRU cache line) can be updated in the rankings prior to an eviction event occurring (i.e. a second cache miss), and then later verified upon that eviction event (as shown in fig. 2 of Loh). This updated ranking can happen actively (as stated by Loh in ¶29), such that hits to the L1 cache can be set to be monitored and to send hints (i.e. commands) to the L2 cache to modify the NRU/LRU bits of the corresponding cache line, therefore preventing that line from being a “to-be-evicted” as it would 

In regards to claims 2, 9, and 16, Knebel further teaches
wherein the high-level cache is associated with a status register configured to store an identifier of a cache line in a monitored state, wherein after selecting the first cache line in the low-level cache as the to-be-replaced cache line, the method further comprises: writing an identifier of the first cache line into the status register; and comparing an identifier of a hit cache line in the high-level cache with the identifier of the first cache line stored in the status register, wherein the hit on the corresponding cache line of the first cache line occurs in response to the identifier of the hit cache line in the high-level cache and the identifier of the first cache line matching. (fig. 3 and ¶20 teaches that the L1 cache can have status bit(s) 300 that track the least or most recently used status of the L1 cache lines.  Fig. 4 and ¶27 teaches that when a hit in the L1 cache occurs and the associated status bit is in a “least recently used state” (i.e. step 404, this sets the cache line to be “monitored” or in a “matching” state), then a “hint” is sent to the corresponding L2 cache line to update its status bits (i.e. update the cache line as most recently used).  These actions would result in the cache line in the L2 cache to be retained (as it is now the most recently used), and another least recently used L2 cache line would be selected for eviction in the case of a miss to L2.)

In regards to claims 3, 10, and 17, Knebel further teaches
wherein each cache line in the high-level cache corresponds to an indication flag bit, wherein the indication flag bit being in a first state indicates that the corresponding cache line is not in a monitored state, wherein the indication flag bit being in a second state indicates that the corresponding cache line is in the monitored state, and wherein after selecting the first cache line in the low-level cache as the to-be-replaced cache line, the method further comprises:
searching the high-level cache for the corresponding cache line of the first cache line; and
setting the indication flag bit associated with the corresponding cache line of the first cache line to the second state. (fig. 3 and ¶20 teaches that the L1 cache can have status bit(s) 300 that track the least or most recently used status of the L1 cache lines (these would track with the LRU status of the L2 cache, and as such when the L2 cache line associated with the L1 also went into the LRU state (i.e. possibility of being chosen for eviction, the monitoring would be set on the L1 cache).  Fig. 4 and ¶27 teaches that when a hit in the L1 cache occurs and the associated status bit is in a “least recently used state” (i.e. step 404, this sets the cache line to be “monitored), then a “hint” is sent to the corresponding L2 cache line to update its status bits (i.e. update the cache line as most recently used).  These actions would result in the cache line in the L2 cache to be retained (as it is now the most recently used), and another least recently used L2 cache line would be selected for eviction in the case of a miss to L2.)

In regards to claims 4, 11, and 18, Loh further teaches
evicting the first cache line from the low-level cache in response to the cache miss occurring in the low-level cache when the second cache miss occurs in the low level cache after access to the corresponding cache line of the first cache line not occurring in the high-level cache (fig. 2, step 216, the selected cache line from the low level cache will be evicted in response to a L2 miss (step 202)
In regards to claims 5, 12, and 19, Loh further teaches
comprising invalidating the corresponding cache line of the first cache line in the high-level cache after evicting the first cache line from the low-level cache.
In regards to claims 6, 13, and 20, Loh further teaches
further comprising selecting the first cache line in the low-level cache as the to-be-replaced cache line according to a least recently used (LRU) policy. (¶17 teaches one of the replacement policies used can be least recently used (LRU)
In regards to claims 7 and 14, Knebel further teaches
comprising updating a status of the first cache line in the low-level cache to "most recently used (MRU)" in response to the hit on the corresponding cache line of the first cache line occurring in the high-level cache before the cache miss occurs in the low-level cache. (fig. 3 and ¶20 teaches that the L1 cache can have status bit(s) 300 that track the least or most recently used status of the L1 cache lines.  Fig. 4 and ¶27 teaches that when a hit in the L1 cache occurs and the associated status bit is in a “least recently used state” (i.e. step 404, this sets the cache line to be “monitored), then a “hint” is sent to the corresponding L2 cache line to update its status bits (i.e. update the cache line as most recently used).
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W BLUST whose telephone number is (571)272-6302.  The examiner can normally be reached on 12-8:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 5712721077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.